CATES, Judge.
Lillie Bell Scruggs was tried without a jury in the Choctaw Circuit Court and appeals from a judgment (1) finding her guilty of possessing, etc., prohibited liquors (Code 1940, T. 29, § 98), (2) fining her $500, and (£) sentencing her to twelve months hard labor.
The State’s case showed that two Federal agents came to Lillie Bell’s house and bought a quart of moonshine whiskey which she handed to one of the agents in exchange for $4.
Lillie Bell’s defense was that she was in Mobile at the time and that the seller was her twin sister. The twin sister seems to have last been heard from “in Key West going to Cuba.” The State introduced evidence that Lillie Bell was about grown when the alleged twin was born.
. The only value of. this appeal to the defendant is fabian. We find in the record no error prejudicial to any substantial right of the defendant. .
Affirmed.